(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Por Cuanto, los únicos supuestos errores señalados por el ape-lante son:
“Primer error: La corte cometió error manifiesto al declarar sin lugar la excepción perentoria presentada por el acusado alegando que la denuncia no aduce hechos constitutivos de delito.
*1003“Segundo error: La corte cometió error al resolver que es prueba inmate-rial la aportada por 'el 'aeusado tendente a justificar su excusa legal, para no suplir alimentos, por estar pendiente de fallo una’ demanda de filiación previa-mente entablada contra el acusado.
“Tercer error: La corte eometió error al dietar sentencia condenando al aeusado pues la prueba presentada no es suficiente para sostener dieba sentencia.”
PoR cuanto, la denuncia imputa el delito de abandono de me-nores, cometido de la manera siguiente:
“Que en 23 de febrero de 1939, y en la Calle Tapia Núm. 17 de Santurce del Distrito Judicial Municipal de San Juan, que forma parte del Distrito Judicial de San Juan, P. B., allí y entonces el referido aeusado y desde el día 23 de febrero 1939, que nació Margarita Ortiz, hija de la denunciante procreada durante el concubinato de ésta con el acusado, en tiempo que podían contraer matrimonio con dispensa o sin ella, no suple a dicha hija natural no reconocida voluntaria y sin excusa legal lo indispensable para su alimentación, vestido y medicina. ’ ’
POR CUANTO, la esencia del delito de abandono de menores con-siste “en el abandono voluntario y sin excusa de los hijos, sean éstos de la clase que fueren”. Pueblo v. López, 54 D.P.R. 294.
Por Cuanto, no era necesario exponer én la denuncia como ele-mento esencial del delito “que el acusado tenía a la referida bija (ilegítima) natural no reconocida, pública o privadamente como tal”, como alega el apelante.
Por cuanto, la alegación de que la niña a que la denuncia se re-fiere es hija del acusado, equivale a una alegación de que el acusado es padre de dicha niña.
Por cuanto, tampoco existe el segundo'de los tres errores apun-tados.
Por cuanto, examinada la prueba, ño estamos conformes con el apelante en que sea insuficiente la misma para sostener la sentencia.
Por tanto, se confirma la sentencia que dictó la Corte de Distrito de San Juan en diciembre 19, 1939.
El Juez Asociado Sí'. Wolf disintió.